Opinion by
Mr. Justice Green,
After a careful reading of the whole record in this case, we fail to discover the presence of a solitary fact which would justify any court or any jury in annulling the defendant’s title to the property in question. It is perfectly manifest that Edmund Edwards fully and consciously intended to convey the title to the property to the defendant, and that he abided in that intention to the moment of his death. They lived together as man and wife, and both obviously thought they were such for more than twenty years, in entire harmony so far as the testimony discloses. There is not a particle of testimony to show that the deeds to the defendant were made ignorantly, or under ■the exercise of any undue influence or imposition. There is nothing in the case to show that any confidential relation was abused or that any advantage was taken by the defendant in the procurement of the deeds or that she had anything to do with the obtaining of them. All the evidence shows that they were made voluntarily and in the exercise of a full and deliberate intent on the part of the grantor. The only reason now alleged against the validity of the original deed is the absence of a power of revocation. But there is no evidence in the case to show that in any possible circumstances there was intended to be a power of revocation, and in the absence of such evidence the want of a power of revocation in the deed is of no consequence. The deed was absolute on its face ; it was evidently intended to be absolute; it was' acquiesced in by the grantor for nearly a quarter of a century and until the time of his death; he treated the defendant as his lawful wife during all that time; she lived with him as such and raised his children as a mother, and was in fact their mother’s sister. In every conceivable point of view the deed was the- deliberate, fully intended, vol*217untary act of the grantor, made by his own free and unbiased will, with full knowledge of its meaning, with no intention or desire of ever revoking it, subsequently assented to and recognized in the conveyances, and confirmed by his daily acquiescence during the whole of the remainder of his life. In such circumstances as these the eases cited and relied upon by the appellants have not the slightest application. The absence of a power of revocation from a voluntary deed is in any case only a circumstance which may be availed of to set aside such a deed, where the manifest equities of the case require it. We have pointed this out carefully in Miskey’s App., 107 Pa. 611; Doran v. McConlogue, 150 Pa. 98; Simon v. Simon, 163 Pa. 292, and in other cases in which we have clearly indicated under what conditions and in what states of fact the power to set aside a voluntary deed will be exercised by the courts. It is sufficient to say that none of those conditions is present in this case, and we fully concur with the learned court below in his direction to the jury to find a verdict for the defendant.
Judgment affirmed.